In this action to recover damages for personal injuries, the appeal is from a judgment of the Supreme Court, Queens County, entered December 19, 1974, in favor of plaintiffs for $33,597.43. By written stipulation dated April 10, 1975, the parties to the appeal, through their attorneys, have agreed that the judgment be reduced to $17,500, that a certain order of distribution, made by the trial- court, be vacated and that a new order of distribution be made by Mr. Justice Benjamin in the manner set forth in the stipulation. In accordance with the stipulation (1) the judgment is reduced to $17,500; (2) the trial court’s order of distribution is vacated; (3) distribution of said $17,500 shall be as follows: to Angela Le Grand, an infant, $12,500; Lucy Ann Le Grand, an infant, $2,000; and Ralph Le Grand, parent and natural guardian, $3,000; (4) apportionment of liability shall be as follows: The Hertz Corp. and Harlem Paper Co. shall bear 40% of the cost of the settlement and Lois Di Franco shall bear 60% of the cost of the settlement; and (5) the case is remanded to the Supreme Court, Queens County, for fixation of counsel fees of plaintiffs’ attorney. As so reduced and amended, judgment affirmed, without costs. Gulotta, P. J., Rabin, Hopkins, Martuscello and Benjamin, JJ., concur.